DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 21 October 2022for the application filed 16 December 2019. Claims 1-3, 5-18, and 42 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-7), Species A1, and Species B1 (Claims 1-5) in the reply filed on 20 June 2022 is acknowledged. Claims 6-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 June 2022.

Claim Objections
Claim 1 is objected to because of the following informalities:
“includes a plurality of channels[[,]] such that the aqueous electrolyte solution is in direct contact with the ion exchange membrane stack through the plurality of channels”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (US Patent 6,225,129 B1; referenced as “LIU’129”) in view of LIU et al. (CN 106526061 A, machine translation referenced and referenced herein as “LIU’061”) and SCHWARTZ (US PGPub 2016/0340789 A1).
	Regarding Claim 1, LIU’129 discloses a large capacity base generator (i.e., an electrolytic eluent generator) that includes a cation source reservoir 10 (i.e., an electrolyte reservoir including a chamber) containing a cation-containing salt solution (i.e., an aqueous electrolyte solution including an electrolyte; c4/13-17), a base generation chamber 12 (i.e., an eluent generation chamber) separated from the cation source reservoir 10 by barrier 14 (i.e., an ion exchange connector; c4/26-27), anode 16 disposed within the cation source reservoir (i.e., a first electrode; c4/52-53), and cathode 18 disposed in the base generation chamber 12 (i.e., a second electrode; c4/53-55). Barrier 14 further comprises a charged perm-selective membrane comprising a block of stacked multiple disks of cation membranes (i.e., an ion exchange membrane stack; c4/27-28; c4/45-47) and serves as a high pressure physical barrier that insulates the relatively low pressure cation supply reservoir 10 from the high pressure base generation chamber 12 (c6/27-31). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

LIU’129 is deficient in explicitly disclosing a compression block, that the compression block is disposed between the electrolyte reservoir and the ion exchange membrane stack, or that the compression block includes a plurality of channels such that the aqueous electrolyte solution is in direct contact with the ion exchange membrane stack through the plurality of channels.
LIU’061 discloses an eluent generator for chromatography (p0004). The generator has a single-membrane tubular structure in an electrolyte comprising an ion exchange membrane, a support layer, an inner electrode, and an outer electrode (p0009). The inner electrode is located on the inner side of the ion exchange membrane; the support layer is tightly sleeved to the outside of the ion exchange membrane; and the outer electrode is set on the outer side of the support layer (i.e., a compression block; the compression block is disposed between the electrolyte reservoir and the ion exchange membrane stack; p0009). Although LIU’061 discloses a tubular structure instead of a planar structure as seemingly implied by the claimed invention and the structure disclosed by LIU’129, the principle structure of an electrolytic generator remains the same, i.e., the electrodes are separated by a ion exchange membrane. LIU’061 further discloses that the support layer is a high-strength porous support tube, having a number of small holes designed accordingly to meet the pressure resistance and effective membrane area requirements for the eluent generator (i.e., the compression block includes a plurality of channels such that the aqueous electrolyte solution is in direct contact with the ion exchange membrane stack through the plurality of channels; p0017). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to provide a compression block, such as the support layer/tube having pores for water/electrolyte to pass through, as disclosed by LIU’061 to advantageously support an ion exchange membrane in an eluent generator device, such as that disclosed by LIU’129.
	Modified LIU’129 is deficient in disclosing the chamber of the electrolyte reservoir includes a surfactant.
	SCHWARTZ discloses a photoelectrochemical cell in an electrolysis system that electrolyzes aqueous electrolytes at the surfaces of electrodes (abstract). SCHWARTZ identifies a known issue with such electrolytic systems, including the generation of bubbles at electrode surfaces which would negatively impede access of the electrode to the electrolyte and thereby reduce the efficiency of the electrolytic process (p0016). As a solution, SCHWARTZ discloses the use of surfactants in the electrolyte to advantageously reduce bubble generation (p0045). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found the limitation of including a surfactant in aqueous electrolyte solution as disclosed by SCHWARTZ to be obvious to use in the electrolyte reservoir of the eluent generator made obvious by modified LIU’129.
	Regarding Claim 2, modified LIU’129 makes obvious the electrolytic eluent generator of Claim 1. LIU’129 further discloses the barrier 14 has sufficient thickness to be used in a system having 1,000 to 3,000 psi (c4/38-41), which reads upon the claimed range of “configured to operate at a pressure of up to about 15,000 psi”.
	Regarding Claim 3, modified LIU’129 makes obvious the electrolytic eluent generator of Claim 1. LIU’129 further discloses a perforated cathode 18 (i.e., wherein the second electrode is a perforated electrode; c12/31-34). 
Regarding Claim 42, modified LIU’129 makes obvious the electrolytic eluent generator of Claim 1. LIU’061 further discloses the support layer/tube comprises a material sufficient to support the pressure resistance within the eluent generator, i.e., polyether ether ketone (i.e., wherein the compression block includes polyether ether ketone (PEEK); p0046).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (US Patent 6,225,129 B1) in view of LIU et al. (CN 106526061 A) and SCHWARTZ (US PGPub 2016/0340789 A1), as applied to Claim 1 above, with evidentiary support from PETTEE et al. (US PGPub 2011/0048967 A1).
Regarding Claim 5, modified LIU’129 makes obvious the electrolytic eluent generator of Claim 1. LIU’129 further discloses a cation exchange screen 70 (i.e., the ion exchange membrane stack has a net negative charge and is configured to allow cation flow through and to block anions and bulk liquid flow; c12/31-34; FIG. 11). 
Modified LIU’129 is deficient in disclosing the surfactant is an anionic surfactant.
However, as is known to one of ordinary skill in the art, surfactants are typically either anionic, cationic, zwitterionic, or nonionic (PETTEE, p0077). Given that the electrolyte solution in the electrolyte reservoir contains anionic species, it would be obvious to include an anionic surfactant to prevent inadvertent precipitation in the reservoir (i.e., wherein the surfactant is an anionic surfactant). Furthermore, the claim would have been obvious because one of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp; if this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (MPEP §2143.01 E).

Response to Arguments
Applicant’s amendments filed 21 October 2022 have been fully considered and are persuasive; the rejections of Claim 1-4 under 35 USC 103 as unpatentable over LIU’129 in view of SCHWARTZ have been withdrawn. Applicant’s amendments have required additional structure to the claimed compression block considered not taught or suggested by LIU’129. However, upon further consideration and search, new grounds of rejection have been made for Claims 1-3 under 35 USC 103 as being unpatentable over LIU’129 in view of LIU’061 and SCHWARTZ.
Applicant’s arguments have been considered but are not persuasive because they are directed to prior art rejections that have been withdrawn. Therefore, the arguments are not commensurate in scope with the present prior art rejections.
All other arguments have been indirectly addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777